Citation Nr: 0532265	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  98-09 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than August 9, 
1995 for the grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 50 percent for 
PTSD.

3.  Entitlement to service connection for a bilateral knee 
disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of right hand fracture.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Meniere's disease, to include hearing loss and tinnitus.





WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel

INTRODUCTION


The veteran served on active duty from September 1967 to 
September 1970, and from May 1972 to August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA). 

The veteran's claim of entitlement to service connection for 
vertigo was denied in January 1992.  Claims of entitlement to 
service connection for bilateral hearing loss and tinnitus 
were denied in September 1996.  The veteran did not timely 
appeal these decisions.  In September 1997, the veteran 
essentially requested to reopen a claim of service connection 
for labyrinthitis.  In April 1998, the veteran indicated that 
he had been diagnosed with Meniere's disease and that this 
condition also consisted of his hearing loss and tinnitus, 
which was a part of his original claim for vertigo.  In March 
2000, the RO denied service connection for hearing loss and 
tinnitus, secondary to vertigo, also claimed as labyrinthitis 
or Meniere's disease.  The RO has adjudicated the veteran's 
new and material claim separate from a secondary service 
connection claim for hearing loss and tinnitus.  However, the 
veteran has consistently asserted that his hearing loss and 
tinnitus are part of his claimed Meniere's disease.  
Accordingly, the Board has characterized the issue as listed 
on the title page of this decision.

In September 1998, the veteran and his wife testified at an 
RO hearing.  In December 2000, the veteran and his wife 
testified before the undersigned Veterans Law Judge sitting 
at the RO in Seattle.  The hearing transcripts are associated 
with the claims folder and have been reviewed.

In August 2003, the Board remanded the case for further 
development.

In the decision below, the Board reopens the previously 
denied claim of entitlement to service connection for 
vertigo/labyrinthitis, now referred to as Meniere's disease.  
The issue of entitlement to service connection for Meniere's 
disease, to include hearing loss and tinnitus, is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issues decided herein has been obtained.

2.  Service connection for PTSD was denied by the RO in a 
January 1992 rating decision; the veteran did not appeal that 
decision and that decision became final.

3.  On August 9, 1995, the RO received an informal claim to 
reopen the previously denied claim for service connection for 
PTSD; and there is nothing in the record subsequent to the 
final January 1992 decision and prior to the assigned 
effective date of August 9, 1995, that could be construed as 
an informal claim of service connection for PTSD.

4.  In September 1996, the veteran filed an increased rating 
claim for PTSD.

5.  The veteran failed to report without good cause for a VA 
examination, which was scheduled in November 2004 in 
conjunction with his increased rating claim for PTSD.  

6.  Medical evidence fails to show that the veteran currently 
has a bilateral knee disability.  

7.  The veteran's service-connected residuals of right hand 
fracture are primarily manifested by diminished strength in 
the muscles of the hand, affecting grip, and no more than 
mild incomplete paralysis of the ulnar nerve.  

8.  The veteran's service-connected residuals of right hand 
fracture are not shown to result in marked interference with 
employment or frequent periods of hospitalization.

9.  An unappealed January 1992 RO decision denied service 
connection for vertigo. An unappealed September 1996 RO 
decision denied service connection for bilateral hearing loss 
and tinnitus.

10.  Evidence received since the January 1992 RO decision 
bears directly and substantially upon the specific matters 
under consideration; and is so significant that it must be 
considered in order to fairly decide the merits of the 
service connection claim for Meniere's disease.  


CONCLUSIONS OF LAW

1.  There is no legal entitlement to an effective date 
earlier than August 9, 1995, for the grant of service 
connection for PTSD.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. § 3.400 (2004).

2.  The veteran's claim for an evaluation in excess of 50 
percent for PTSD is denied as a matter of law, as he failed 
to report without good cause to a VA examination.  38 C.F.R. 
§ 3.655 (2004).

3.  A bilateral knee disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of right hand fracture have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5227 (2001); 38 C.F.R. §§ 3.321, 4.40, 4.45, 
4.59, 4.71a, 4.73, 4.124a, Diagnostic Codes 5227, 5309, 8516 
(2004).

5.  The January 1992 RO decision denying service connection 
for vertigo is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 19.129, 19.192 (1991); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

6.  Evidence received since the January 1992 RO decision that 
denied service connection for vertigo is new and material and 
the veteran's claim for service connection for Meniere's 
disease, to include hearing loss and tinnitus, is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (in effect 
prior to August 29, 2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in March 
2004 and October 2004.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with VCAA notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In addition, by virtue of the rating decisions on 
appeal, the statement of the case (SOC), and the supplemental 
SOC (SSOCs), he was provided with specific information as to 
why this particular claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April 2005 
SSOC.  

Finally, with respect to element (4), the Board notes that 
the RO's March 2004 and October 2004 letters contained a 
request that the veteran notify VA of any additional evidence 
concerning the appeal, not already of record, that pertains 
to the claim.  There is no allegation from the veteran that 
he has any evidence in his possession that is needed for a 
full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  If this is not 
accomplished, the claimant still has the right to VCAA 
content complying notice and proper subsequent VA process, 
and that has been done, as discussed above.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notices provided to the appellant in 2004 were 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an April 
2005 SSOC was provided to the veteran.  

The Board, in its August 2003 remand, requested that the RO 
obtain additional treatment records beginning in March 1999 
from Sammamish Consulting, as well as treatment records 
beginning in August 1991 from Madigan Army Medical Center.  
The RO supplied the veteran with a VA Form 21-42, 
Authorization to Consent and Release Information, with the 
March 2004 VCAA letter, however the veteran failed to return 
the completed form.  Without the necessary information, the 
RO cannot contact the identified medical providers and 
request such treatment records.  Therefore, the Board finds 
that additional efforts to obtain the identified records 
would be futile.

The claims folder contains service medical and personnel 
records, lay statements, VA medical evidence, and private 
medical evidence.  The veteran was afforded relevant 
examinations for VA purposes in April 1999 and November 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  




Increased Evaluation Claim for PTSD

The veteran failed to report for a VA examination for PTSD 
which was scheduled in November 2004.  

VA regulations provide that when a claimant fails to report 
for a scheduled medical examination without good cause, the 
reopened claim for which there is a previous disallowance 
shall be denied without review of the evidence of record.  
See 38 C.F.R. § 3.655 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) held that the burden was upon VA to demonstrate that 
notice was sent to the claimant's last address of record and 
that the claimant lacked adequate reason or good cause for 
failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Although, in dicta, the 
Court stated that in the normal course of events it was the 
burden of the veteran to keep the VA apprised of his 
whereabouts, and that if he did not do so there was no burden 
on the VA to turn up heaven and earth to find him before 
finding abandonment of a previously adjudicated benefit.  Id. 
The Court has also held that the "duty to assist is not 
always a one-way street."  Wood v. Derwinski, 1 Vet.App. 190, 
193 (1991).

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination or reexamination, action shall be taken in 
accordance with 38 C.F.R. § 3.655(b) or (c) as appropriate.  
38 C.F.R. § 3.655(a).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  Id.

As noted above, when a claimant fails to report for an 
examination scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655(b).  
This language leaves no authority for the RO or the Board to 
review the issue on appeal on the basis of the evidence 
already of record where the claimant does not show "good 
cause" for failure to report for the scheduled examinations.  
Rather, the regulation compels the RO and the Board to deny 
the claims strictly on the basis of the failure to report for 
scheduled examinations without good cause. 

In this case, the claims folder contains a copy of the actual 
notice letter advising the veteran of a PTSD examination 
scheduled in November 2004.  That notice letter was addressed 
to the veteran and the address shown is exactly the same as 
his last address of record.  See 38 C.F.R. § 3.1(q) (2004).  
Thus, there is no indication from the record that such notice 
letter was not sent to the veteran.  In the absence of clear 
evidence to the contrary, the law presumes the regularity of 
the administrative process.  Mindenhall v. Brown, 7 Vet. App. 
271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 
64-65 (1992)).  Furthermore, the veteran has not asserted 
that he did not receive notice of the scheduled examination, 
and the Board notes that he did report to a different 
examination that was scheduled a few weeks prior to the PTSD 
examination.  

The veteran was provided with the complete language of 
38 C.F.R. § 3.655 in the April 2005 SSOC, which apprised him 
of the consequences of his failure to report for the 
scheduled VA examination and also indicated that the veteran 
failed to appear to an examination that might have provided 
material evidence regarding his PTSD claim.  There has been 
no communication from the veteran subsequent to the missed 
examination.  The April 2005 SSOC, including the provisions 
of 38 C.F.R. § 3.655, was sent to the veteran's last address 
of record and was not returned as undeliverable by the U.S. 
Postal Service.  There is no indication from the record that 
he did not receive notice nor does he assert otherwise.

The Board acknowledges the RO's effort to schedule the 
veteran for a PTSD examination, however the veteran has not 
provided a good cause for his failure to report to the 
scheduled examination.  Given the presumption of regularity 
of the mailing of VA examination scheduling notice and the 
lack of return of any correspondence as undeliverable, the 
Board finds that he did not show good cause.  See 38 C.F.R. 
§ 3.655.  The veteran has not argued that the RO failed to 
notify him of the examination or indicated that he would 
report if the examination was re-scheduled.  Therefore, the 
veteran's increased rating claim for PTSD must be denied as a 
matter of law.  See Sabonis v. Brown, 6 Vet.App. 426, 430 
(1994).

Finally, the Board finds that no undue prejudice to the 
veteran is evident by a disposition by the Board herein, as 
the VCAA specifically provides that VA is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance will aid in substantiating 
the claims.  See 38 U.S.C.A. § 5103A(2) (West 2002); see also 
38 C.F.R. §§ 3.159, 3.326.  For the reasons set forth above, 
the Board finds that the veteran's claim lacks legal merit 
under the law and therefore, there is no reasonable 
possibility that further assistance or development of the 
claim at the RO-level will result in a grant of any benefits 
sought.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(Strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis, supra.

Thus, the Board finds that further development is not 
warranted and the veteran is not prejudiced by appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As 
discussed above, the veteran was informed of the provisions 
of the VCAA by March and October 2004 letters, as well as the 
SOCs, and SSOCs of record.  In August 2003, the Board 
informed the veteran that he would be scheduled for a VA 
examination for PTSD.  Therefore, the RO has notified the 
veteran of what action must be taken on his part and what 
actions the RO would take.  See Quartuccio, supra.  

Because the veteran's failure to report for the VA 
examination scheduled in November 2004 is without good cause, 
the veteran's increased rating claim for PTSD must be denied.  
38 C.F.R. § 3.655 (2004).

Service connection for a bilateral knee disability

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Generally, there must be medical evidence of a 
current disability, medical or lay evidence of in-service 
incurrence or aggravation of a disease or injury, and medical 
evidence linking the current disability to that in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).  

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The veteran asserts that he is entitled to service connection 
for a bilateral knee disability.  According to his VA Form-9, 
he indicates that he has degenerative arthritis of the knees.  

On review, there is no objective evidence establishing that 
the veteran has a current disability of either knee.  VA 
treatment records since 1997 show complaints of knee pain and 
findings of tender knees.  However, during the November 2004 
VA examination by an orthopedic surgeon, there was no 
evidence of tenderness, crepitus, or laxity of the ligaments, 
and McMurray and Steinman tests were negative.  X-rays of the 
knees were also normal.  There was mild limitation of 
flexion.  The examiner concluded that the veteran did not 
have a current disability of either knee.  

With regard to the finding of mild limitation of motion, the 
Board notes that such a symptom, without a diagnosed or 
identifiable underlying malady or condition, does not, in and 
of itself, constitute a disability for which service 
connection may be granted.  As indicated above, x-rays of the 
knees were normal.  In arriving at the opinion that the 
veteran currently does not have a disability of either knee, 
the orthopedic surgeon thoroughly examined the veteran and 
also had an opportunity to review the claims folder.  The 
veteran has not submitted any evidence showing that he has a 
current bilateral knee disability.  Without a currently 
diagnosed disability, service connection may not be granted.  
See Brammer, supra.  

The Board acknowledges that during service, the veteran 
complained once of knee pain while at Fort Riley, presumably 
in 1973 (date is illegible).  However, results of the 
examination of the knees, to include x-rays, were normal, and 
at separation examination in March 1973, there were no 
complaints, treatment, or diagnoses pertinent to the knees.  

In sum, there is no competent evidence showing that the 
veteran currently has a bilateral knee disability.  Thus, the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral knee disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
appellant; the benefit-of-the-doubt rule is not applicable, 
and the appeal is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Earlier Effective Date Claim

The effective date of an award is generally the date of 
receipt of a claim (or informal claim where appropriate), or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  More 
specifically, the effective date of an award of disability 
compensation for direct service connection is the day 
following separation from active service or the date 
entitlement arose, if the claim was received within one year 
after separation from service; otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 C.F.R. 
§ 400(b)(2)(i) (2004).

If a veteran files an application for service connection with 
VA and the claim is disallowed, he has the right to appeal 
that disallowance to the Board.  See 38 U.S.C.A. §§ 7104, 
7105 (West 2002).  If he does not initiate an appeal within 
one year, or if he initiates a timely appeal and the appeal 
is denied, the disallowance becomes final.  See 38 C.F.R. 
§§ 20.302, 20.1100, 20.1103 (2004).  Any award based on a 
subsequently filed application for benefits can be made 
effective no earlier than the date of the new application.  
See 38 C.F.R. § 3.400(q), (r) (2004).  Specifically, the 
effective date of an award of disability compensation based 
upon the submission of new and material evidence other than 
service department records received after final disallowance 
will be the date of receipt of the new claim or the date that 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(q)(1)(ii) (2004).

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  See 38 
C.F.R. § 3.151(a) (2004).  However, any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).  

In the present case, the veteran's original claim for service 
connection for PTSD was denied by the RO in a January 1992 
rating decision, which became final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).  The 
RO denied the claim on the basis that the veteran did not 
exhibit symptoms associated with PTSD.

On August 9, 1995, the RO received an informal claim to 
reopen the previously denied claim for service connection for 
PTSD.

Turning to the question of whether the veteran submitted an 
informal claim subsequent to the final January 1992 decision 
and prior to the assigned effective date of August 9, 1995, 
the Board concludes that he did not submit such a claim.  The 
first evidence showing a diagnosis of PTSD is an August 1996 
VA examination report.  There is nothing in the record 
subsequent to the final January 1992 rating decision and 
prior to the August 9, 1995 claim to reopen, which could be 
construed as an informal claim to reopen or of entitlement to 
service connection.  The RO granted service-connected 
benefits based on the date of the reopened claim (August 9, 
1995) and applicable regulations.  Based on the foregoing, 
the Board concludes that August 9, 1995 is the correct date 
of claim.  Per VA regulations, the effective date can be no 
earlier than the date of claim to reopen.  See 38 C.F.R. 
§ 3.400 (2004).  

As the preponderance of the evidence is against the veteran's 
claim for an earlier effective date, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).


Increased evaluation claim for residuals of right hand 
fracture

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002).  
Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38C.F.R. § 4.3 (2004).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2004), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

During service, the veteran sustained a fracture at the base 
of his fourth metacarpal of the right hand.  In September 
1996, the RO granted service connection for residuals of such 
fracture and assigned a 10 percent evaluation.  

On VA examination in April 1999, the veteran's right hand was 
examined.  He wore a brace across the right wrist and up the 
forearm.  He is right-hand dominant.  Examination revealed 
normal flexion and extension of the right fourth digit and 
metacarpal, and adequate strength, bilaterally.  The examiner 
noted that recent x-rays of the hand and wrist were normal 
and diagnosed the veteran with a remote history of right hand 
fourth metacarpal fracture with reasonably good residual 
function of the fourth metacarpal of the right hand. 

In November 2004, the veteran presented for a VA examination 
of his right hand and wrist.  There was prominence at the 
base of the right fourth metacarpal (at the fracture site) 
with no tenderness.  The veteran exhibited unrestricted full 
extension and flexion of his finger joints.  There were no 
surgical scars of the right hand or wrist.  Range of motion 
testing yielded the following results:  Supination was to 85 
degrees on the right and pronation was to 90 degrees on the 
right.  There was no additional loss of range of motion due 
to pain.  There was also no weakened movement, excess 
fatiguability, or incoordination.  

The veteran's right wrist motion was also tested in November 
2004.  Active dorsiflexion was to 65 degrees, and active 
volar flexion was to 75 degrees.  There was no pain upon 
flexion or extension of the right wrist.  Right and left 
radial deviation was 20 degrees in each hand, and right and 
left ulnar deviation was 45 degrees in each hand (without 
pain).  Motor strength testing was equal, except for a 
weakness of right hand grip.  Intrinsic strength was equal in 
both hands.  Reflexes were diminished - biceps and triceps 
reflexes were 1-/3.  

The veteran is currently in receipt of a 10 percent 
evaluation for his service-connected residuals of right hand 
fracture, pursuant to Diagnostic Codes 5227-5309.  The 
veteran contends that such disability warrants a higher 
evaluation.  

VA's criteria for evaluating finger injuries were revised, 
effective August 26, 2002, during the pendency of the 
veteran's appeal.  See 67 Fed. Reg. 48784-48787 (July 26, 
2002).  The Board notes that the veteran was provided with 
both the old and new rating criteria in the April 2005 SSOC.   

The VA General Counsel has determined that amended rating 
criteria can be applied only for periods from and after the 
effective date of the regulatory change.  The Board may apply 
only the prior regulation to rate the veteran's disability 
for periods preceding the effective date of the regulatory 
change, that is, prior to August 26, 2002.  See VAOPGCPREC 3-
00.

The former rating criteria provided a noncompensable 
disability rating under Diagnostic Code 5227 for ankylosis of 
any finger other than the thumb, index finger, or middle 
finger.  A noncompensable disability rating is the only 
schedular rating available for this disorder.  A following 
note indicated that extremely unfavorable ankylosis of the 
ring finger would be rated as amputation under Diagnostic 
Code 5156.

Under the former rating criteria, the following rules are to 
be observed: (1) Ankylosis of both the metacarpophalangeal 
(MP) and proximal interphalangeal (PIP) joints, with either 
joint in extension or in extreme flexion, will be rated as 
amputation. (2) Ankylosis of both the MP and PIP joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis.  (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the medial transverse 
fold of the palm; when so possible, the rating will be 
favorable ankylosis, otherwise unfavorable.  

The revised rating criteria provide a noncompensable 
evaluation for ankylosis of the ring finger, whether it is 
favorable or unfavorable.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5227, as amended by 67 Fed. Reg. 48784-48787 (July 26, 
2002).  A noncompensable rating is the only schedular rating 
available under Diagnostic Code 5227.  Also under the revised 
Diagnostic Code 5230 (limitation of motion of an individual 
digit), any limitation of motion of the ring or little finger 
warrants a noncompensable evaluation.

The note that follows the revised Diagnostic Code 5227 
provides that it should also be considered whether evaluation 
as amputation is warranted and whether an additional 
evaluation is warranted for resulting limitation of motion of 
other digits or interference with overall function of the 
hand.  Ankylosis or limitation of motion of single or 
multiple digits of the hand is to be evaluated as follows: 
for the index, long, ring, and little fingers (digits II, 
III, IV, and V), zero degrees of flexion represents the 
fingers fully extended, making a straight line with the rest 
of the hand.  The position of function of the hand is with 
the wrist dorsiflexed 20 to 30 degrees, the MP and PIP joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the MP joint has a range 
of zero to 90 degrees of flexion, the PIP has a range of zero 
to 100 degrees of flexion, and the distal (terminal) 
interphalangeal  (DIP) joint has a range of zero to 70 or 80 
degrees of flexion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-5230, Note 1 (2004).

On review, an evaluation in excess of 10 percent is not 
available under either the former or the revised Diagnostic 
Code 5227.  The veteran is already in receipt of a 10 percent 
evaluation, which exceeds the maximum evaluation available 
under that code.  Also, the Board has considered Diagnostic 
Code 5230, which contemplates limitation of motion of the 
ring finger.  Similarly, however, the veteran's 10 percent 
evaluation exceeds the maximum evaluation available under 
that code as well.  Also, the most current evidence shows 
that the veteran has full extension and flexion of his 
fingers.  Finally, because there is no evidence of extremely 
unfavorable ankylosis of the ring finger, consideration of 
the veteran's disability as amputation is not applicable.  

Under Diagnostic Code 5215, limitation of the major/minor 
wrist is evaluated as follows: dorsiflexion less than 15 
degrees (10 percent); and palmar flexion limited in line with 
the forearm (10 percent).  For VA purposes, normal range of 
motion of the wrist is from 70 degrees dorsiflexion to 80 
degrees palmar flexion.  See 38 C.F.R. § 4.71, Plate I 
(2004).  As the veteran is already receiving the maximum 
evaluation for limitation of wrist motion under Diagnostic 
Code 5215, a higher evaluation for a wrist disability is not 
warranted, absent ankylosis.  See Diagnostic Code 5214 
(2004).  

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45 as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Because the veteran is receiving the maximum 
schedular evaluation for limitation of motion, there is no 
basis for an evaluation greater than 10 percent based on 
limitation of motion due to any functional loss.  Johnston v. 
Brown, 10 Vet. App. 80 (1997).

The veteran's muscle impairment stemming from his service-
connected right hand disability is evaluated under Diagnostic 
Code 5309, which provides that the intrinsic muscles of the 
hand include the thenar eminence; short flexor opponens, 
abductor and adductor of the thumb; hypothenar eminence; 
short flexor, opponens and abductor of the little finger; 4 
lumbricales; and 4 dorsal and 3 palmar interossei.  Note:  
The hand is so compact a structure that isolated muscle 
injuries are rare, being nearly always complicated with 
injuries of bones, joints, tendons, etc.  Such a disability 
is to be rated on limitation of motion, with a minimum rating 
of 10 percent.  38 C.F.R. 4.73, Diagnostic Code 5309 (2004).

In this case, the major residual disability is diminished 
strength in the muscles of the right hand, affecting grip.  
The RO has assigned a 10 percent rating pursuant to 
Diagnostic Code 5309 for injury to Muscle Group IX.  Muscle 
Group IX involves the muscles for the forearm which act in 
strong grasping movements and are supplemented by the 
intrinsic muscles in delicate manipulative movements.  
Intrinsic muscles of the hand include the thenar eminence; 
short flexor opponens, abductor and adductor of the thumb; 
hypothenar eminence; short flexor, opponens and abductor of 
the little finger; 4 lumbricales; and 4 dorsal and 3 palmar 
interossei.  38 C.F.R. Part 4, Diagnostic Code 5309.  The 
note that follows the provision indicates that the hand is so 
compact a structure that isolated muscle injuries are rare, 
being nearly always complicated with injuries of bones, 
joints, tendons, etc.  The disability is rated on limitation 
of motion, with a minimum of 10 percent.  38 C.F.R. § 4.73, 
Diagnostic Code 5309 (2004).  

The veteran is in receipt of a 10 percent evaluation, which 
exceeds the evaluation for limitation of motion of the ring 
finger.  Thus, a disability evaluation in excess of 10 
percent is not warranted under Diagnostic Code 5309.

In exceptional cases where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned which is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  38 C.F.R. 
§ 3.321(b).  In this case, there is no persuasive evidence of 
any unusual or exceptional circumstances such as marked 
interference with employment or frequent periods of 
hospitalization related to the veteran's service-connected 
right hand disability that would take the veteran's case 
outside the norm so as to warrant an extraschedular rating.

New and Material Claim for Meniere's Disease

Based on the veteran's assertions, and as discussed in the 
introduction above, the Board will determine whether new and 
material evidence has been submitted sufficient to reopen the 
veteran's claim for Meniere's disease, to include hearing 
loss and tinnitus.  Given that the Board will consider 
evidence submitted from the earlier of the two final 
decisions (the January 1992 rating decision as opposed to a 
September 1996 rating decision which denied service 
connection for hearing loss and tinnitus), the veteran is not 
being prejudiced by review on a new and material basis.  See 
Bernard, supra.  

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.160, 20.201, and 20.302.  

In a January 1992 decision, the RO denied, in pertinent part, 
the veteran's service connection claim for vertigo, and the 
veteran was notified of this decision in the same month.  The 
veteran did not file a timely appeal and this decision became 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
19.129, 19.192 (1991); currently 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

Since this rating decision is final, the veteran's service 
connection claim for Meniere's disease, to include hearing 
loss and tinnitus, may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156 (2004); Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).

The Board notes that the regulation regarding new and 
material evidence was amended.  See 38 C.F.R. § 3.156(a) 
(2004).  This amendment applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran sought to reopen his service connection claim for 
labyrinthitis, which is now collectively being referred to as 
Meniere's disease, to include hearing loss and tinnitus, in 
1997, therefore the amended regulation is not applicable.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the service connection claim.  In Hodge, supra, the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

As the last final disallowance of the veteran's service 
connection claim for vertigo was a January 1992 rating 
decision, the Board must now determine whether new and 
material evidence sufficient to reopen the claim has been 
received subsequent to the January 1992 decision.  

The RO, in its January 1992 rating decision, denied service 
connection for vertigo on the basis that there was no 
evidence of a chronic disability.  The RO indicated that the 
veteran experienced acute vertigo in service, and no evidence 
of any residuals.  Thus, in this case, to be new and 
material, the evidence would need to be probative of the 
question of whether there is evidence showing that the 
veteran currently has a disability characterized by vertigo, 
such as Meniere's disease or labyrinthitis.  

Evidence received since the January 1992 rating decision 
includes VA treatment records, lay statements, a hearing 
transcript, and private medical evidence.  Significantly, VA 
treatment records show diagnoses of Meniere's disease and 
chronic vertigo.  This evidence was not previously of record 
and bears directly and substantially upon the specific 
matters under consideration.  It is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
Meniere's disease, to include hearing loss and tinnitus.  38 
C.F.R. § 3.156 (2001).  Accordingly, the veteran's claim of 
entitlement to service connection for Meniere's disease is 
reopened.


ORDER

An effective date prior to August 9, 1995 for the grant of 
service connection for PTSD is denied.

An evaluation in excess of 50 percent for PTSD is denied.

Service connection for a bilateral knee disability is denied.

An evaluation in excess of 10 percent for residuals of right 
hand fracture is denied.

New and material evidence having been received; the veteran's 
claim for service connection for Meniere's disease is 
reopened.  To this extent only, the appeal is granted.


REMAND

During service, in June 1984, the veteran had complaints of 
intermittent dizziness; he was prescribed medication which 
caused additional dizziness, confusion, and slurred speech.  
The examiner determined that the veteran had a reaction to 
the prescribed medication.  The examiner also diagnosed the 
veteran with serous otitis media.  At his retirement 
examination in May 1991, the veteran reported a history of 
airsickness.  

In February 2004, the veteran underwent a private health 
assessment.  It was noted that the etiology of the veteran's 
vertigo was complex in nature partly due to right peripheral 
vestibulopathy and migraines, complicated by ongoing narcotic 
pain medications.  

Given the current diagnosis of Meniere's disease and the in-
service episode of dizziness and diagnosis of inflammation of 
the ear, the Board finds that an examination is necessary in 
order to determine the etiology of Meniere's disease.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of Meniere's disease.  
The claims folder should be provided to 
and reviewed by the examiner prior to the 
examination.  The examiner should 
specifically review the June 1984 service 
medical record and the private February 
2004 health assessment, and provide an 
opinion as to whether there is a 50 
percent probability or greater that the 
veteran's Meniere's disease is related to 
service.

2.  Thereafter, the RO should re-
adjudicate the service connection claim 
for Meniere's disease.  If the benefit 
sought on appeal remains denied, the 
veteran should be provided a SSOC.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


